Exhibit 10.1

 

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATIONS UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS, IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of the 15th day of
June, 2007 by and between Arkanova Energy Corporation, a Nevada corporation (the
“Company”), and the investor indicated on the signature page hereof (the
“Investor”).

 

WHEREAS:

 

A.           The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemptions from securities registration afforded
by the provisions of Regulation S (“Regulation S”), as promulgated by the U.S.
Securities and Exchange Commission under the Securities Act of 1933, as amended;
and

 

B.           The Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, one or more promissory notes (each, a “Note”) in the
aggregate principal amount of $1,000,000 (the “Principal Amount”), bearing
interest at the rate of 10.0% per annum in the form attached hereto as Exhibit A
(the “Aggregate Offering”).

 

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the mutual
promises made herein and for other good and valuable consideration, the

 



 


--------------------------------------------------------------------------------



2

 

 

receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                Definitions. In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

 

(a)

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person;

 

 

(b)

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Houston, Texas are open for the general transaction of business;

 

 

(c)

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry;

 

 

(d)

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise;

 

 

(e)

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents;

 

 

(f)

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein;

 

 

(g)

“Purchase Price” means the price paid for the Note set forth on the signature
page hereof. Wire instructions for the payment of the Purchase Price are
provided in Exhibit B attached hereto;

 

 

(h)

“SEC” means the United States Securities and Exchange Commission;

 

(i)

“Subsidiaries” means the wholly-owned or majority owned subsidiaries of the
Company;

 

 

(j)

“Transaction Documents” means this Agreement and the Note;

 

 



 


--------------------------------------------------------------------------------



3

 

 

 

(k)

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder; and

 

 

(l)

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2.                Purchase and Sale of the Notes; Security. Subject to the terms
and conditions of this Agreement, on the Closing Date, the Company shall sell
and issue to the Investor, a Note in the Principal Amount in exchange for the
Purchase Price. The Investor shall be permitted to maintain a security interest
in the oil, gas and mineral leases owned by the Company and covering acreage in
Phillips and Monroe County, Arkansas, and any and all wells located on the
acreage covered by said leases that are owned and operated by the Company,
right-of-ways and easements and the Company’s share of production obtained from
such wells (the “Security Interest”), as more fully set forth in Paragraph 7(d)
hereof.

 

3.                Closing. There shall be no formal closing ceremony with
respect to the transactions contemplated by this Agreement. Instead, the parties
shall execute and exchange the Transaction Documents by facsimile and email and
the closing of the transactions contemplated by this Agreement shall be deemed
to have occurred (the “Closing”) on the date (the “Closing Date”) that the
Company receives the Purchase Price in full. There may be multiple Closings.

 

4.                Representations and Warranties of the Company. The Company
hereby represents and warrants to the Investor that, except as set forth in any
schedules delivered herewith (collectively, the “Disclosure Schedules”):

 

 

(a)

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own its properties.
The Company is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not and could not reasonably be expected to
have a Material Adverse Effect;

 

 

(b)

Authorization. The Company has full power and authority and, has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) authorization of the performance of ail obligations
of the Company hereunder or thereunder, and (iii) the authorization, issuance
and delivery of the Note. The Transaction Documents constitute the legal, valid
and binding obligations of the

 



 


--------------------------------------------------------------------------------



4

 

 

Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally;

 

 

(c)

Valid Issuance. The Notes have been duly and validly authorized and, when issued
and paid for pursuant to this Agreement, shall be free and clear of all
encumbrances and restrictions (other than those created by the Investor), except
for restrictions on transfer set forth in the Transaction Documents or imposed
by applicable securities laws;

 

 

(d)

Consents. The execution, delivery and performance by the Company of the
Transaction Documents, and the offer, issuance and sale of the Notes require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than filings that have been made pursuant to
applicable state securities laws, and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods;

 

 

(e)

Use of Proceeds. The net proceeds of the sale of the Notes hereunder shall be
used by the Company for acquisition of oil and gas leases in Phillips and Monroe
Counties, Arkansas, and for general working capital purposes;

 

 

(f)

No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Notes will not conflict with or result in a breach or violation of
any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof, or (ii)(a) any statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its assets or properties, or (b) any
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of its assets or properties is subject;

 

 

(g)

Litigation. There are no pending actions or suits against or affecting the
Company or any of its properties; and to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated;

 

 

(h)

No Directed Selling Efforts or General Solicitation. Neither the Company nor any
Person acting on its behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation S) in connection with the
offer or sale of any of the Notes;

 

 



 


--------------------------------------------------------------------------------



5

 

 

 

(i)

No Integrated Offering. Neither the Company nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Regulation S for the exemption from registration for the transactions
contemplated hereby or would require registration of the Notes under the 1933
Act; and

 

 

(j)

Private Placement. The offer and sale of the Notes to the Investor as
contemplated hereby is exempt from the registration requirements of the 1933
Act.

 

5.

Representations and Warranties of the Investor. The Investor hereby represents
and warrants to the Company that:

 

 

(a)

Organization and Existence. Such Investor is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Notes pursuant to this Agreement;

 

 

(b)

Authorization. The execution, delivery and performance by such Investor of the
Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally;

 

 

(c)

Purchase Entirely for Own Account. The Note to be received by such Investor
hereunder will be acquired for such Investor’s own account, not as nominee or
agent, and not with a view t the resale or distribution of any part thereof in
violation of the 1933 Act, and such Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Note in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Note for any period of time. Such Investor is not a broker-dealer registered
with the SEC under the 1934 Act or an entity engaged in a business that would
require it to be so registered;

 

 

(d)

Investment Experience. Such Investor acknowledges that it can bear the economic
risk and complete loss of its investment in the Notes and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby;

 



 


--------------------------------------------------------------------------------



6

 

 

 

 

(e)

Disclosure of Information. Such Investor has had an opportunity to receive all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Notes.

 

 

(f)

No Reliance. The Investor has not relied upon the Company or its directors and
officers, or the Company’s legal counsel or advisors for investment, legal or
tax advice, including advice with respect to the hold periods and resale
restrictions imposed upon the Notes by the securities legislation in the
jurisdiction in which the Investor resides, and has, if desired, in all cases
sought the advice of the Investor’s own personal investment advisor, legal
counsel and tax advisors, and the Investor is either experienced in or
knowledgeable with regard to the affairs of the Company or, either alone or with
its professional advisors, is capable by reason of knowledge and experience in
financial and business matters in general, and investments in particular, of
evaluating the merits and risks of an investment in the Notes, and it is able to
bear the economic risk of an investment in the Notes and can otherwise be
reasonably assumed to have the capacity to protect its own interest in
connection with the investment;

 

 

(g)

Restricted Securities. Such Investor understands that the Notes are
characterized as “restricted securities” under the U.S. federal securities laws
and have not been registered under the 1933 Act or under any state or “blue sky”
laws of the United States, and are being offered in a transaction not involving
any public offering within the meaning of the 1933 Act, and unless so
registered, may not be offered or sold in the United States or to U.S. Persons
as defined in Regulation S promulgated under the 1933 Act, and in each case only
in accordance with applicable securities laws;

 

 

(h)

Further Representations and Acknowledgements. The Investor further represents
and acknowledges that

 

 

(i)

The Investor is not a “U.S. Person” as that term is defined in Regulation S,

 

 

(ii)

The Investor is located outside the United States,

 

 

(iii)

The investor is not aware of any advertisement of any of the Notes to be issued
hereunder,

 

 

(iv)

The Investor will not acquire the Note as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of the Notes which would include any
activities undertaken for the

 



 


--------------------------------------------------------------------------------



7

 

 

purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of the Notes;
provided, however, that the Investor may sell or otherwise dispose of the Notes
pursuant to registration under the 1933 Act and any applicable state securities
laws or under an exemption from such registration requirements and as otherwise
provided herein,

 

 

(v)

The Investor agrees that the Company will refuse to register any transfer of the
Notes not made in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act or pursuant to an available
exemption from the registration requirements of the 1933 Act and in accordance
with applicable state securities laws, and

 

 

(vi)

The Investor understands and agrees that offers and sales of any Note prior to
the expiration of a period of one year after the date of transfer of the Notes
(the “Distribution Compliance Period”), shall only be made in compliance with
the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with all applicable securities
laws;

 

 

(i)

No Hedging Transactions. The Investor understands and agrees not to engage in
any hedging transactions involving the Notes prior to the end of the
Distribution Compliance Period unless such transactions are in compliance with
the provisions of the 1933 Act;

 

 

(j)

Restrictions on Transfer. The Investor hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described herein.

 

 

(k)

Legends. It is understood that, except as provided below, certificates
evidencing the Notes will bear the following or any similar legend, as well as
the legend required by any state authority if required in connection with the
issuance of sale of the Notes,:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR OTHER
APPLICABLE SECURITIES LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR

 



 


--------------------------------------------------------------------------------



8

 

 

INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE AND MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATIONS S, RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTES
UNDER THE U.S. SECURITIES ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT OR (3) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT. HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.

 

 

(l)

No General Solicitation. Such Investor did not learn of the investment in the
Notes as a result of any public advertising or general solicitation.

 

 

(m)

Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.

 

6.

Conditions to Closing:

 

 

(a)

Conditions to the Investor’s Obligations. The obligation of the Investor to
purchase the Notes at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by the Investor

 

 

(i)

The representations and warranties made by the Company in Section 4. hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
Warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by the Company in Section 4. hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Closing Date,

 

 



 


--------------------------------------------------------------------------------



9

 

 

 

(ii)

The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Notes, and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect, and

 

 

(iii)

No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents;

 

 

(b)

Conditions to Obligations of the Company. The Company’s obligation to sell and
issue the Notes at the Closing is subject to the fulfillment to the satisfaction
of the Company on or prior to the Closing Date of the following conditions, any
of which may be waived by the Company

 

 

(i)

The representations and warranties made by the Investor in Section 5. hereof
shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date. The Investor
shall have performed in all material respects all obligations and conditions
herein required to be performed or observed by them on or prior to the Closing
Date, and

 

 

(ii)

The Investor shall have paid the Purchase Price to the Company.

 

 

(c)

Termination of Obligations to Effect Closing; Effects.

 

 

(i)

The obligations of the Company, on the one hand, and the Investor, on the other
hand, to effect the Closing shall terminate as follows:

 

 

(A)

Upon the mutual written consent of the Company and the Investor,

 

 

(B)

By the Company if any of the conditions set forth in Paragraph 6(b) shall have
become incapable of fulfillment, and shall not have been waived by the Company,

 

 

(C)

By an Investor (with respect to itself only) if any of the conditions set forth
in Paragraph 6(a) shall have become incapable of fulfillment, and shall not have
been waived by the Investor, or

 



 


--------------------------------------------------------------------------------



10

 

 

 

 

(D)

By either the Company or the Investor if the Closing has not occurred on or
prior to May 31, 2007

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

7.

Covenants and Agreements of the Company:

 

 

(a)

Reports. The Company will furnish to the Investor and/or their assignees such
information relating to the Company and its Subsidiaries as from time to time
may reasonably be requested by the Investor and/or their assignees; provided,
however, that the Company shall not disclose material nonpublic information to
the Investor, or to advisors to or representatives of the Investor, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investor, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and the Investor wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto;

 

 

(b)

No Conflicting Agreements. The Company will not take any action, enter into any
agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investor under the
Transaction Documents;

 

 

(c)

Compliance with Laws. The Company will comply in all material respects with all
applicable laws, rules, regulations, orders and decrees of all governmental
authorities;

 

 

(d)

Security Interest. The Company shall cooperate with the Investor in all
reasonable respects in connection with the establishment and maintenance of the
Security Interest. The Company agrees to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of the Security Interest. The Company shall be
responsible for the payment of all costs and expenses reasonably incurred by
Investor in connection with the preparation of any documents, instruments or
agreements required to create or perfect the Security Interest and for all
filing fees related thereto; and

 



 


--------------------------------------------------------------------------------



11

 

 

 

 

(e)

Termination of Covenants. The provisions of Paragraphs 7(a) through 7(d) shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Note terminate.

 

8.

Survival and Indemnification:

 

 

(a)

Survival. The representations, warranties, covenants and agreements contained in
this Agreement shall survive the Closing of the transactions contemplated by
this Agreement until the repayment in full of the Note;

 

 

(b)

Indemnification. The Company agrees to indemnify and hold harmless each Investor
and its Affiliates and their respective directors, officers, employees and
agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.

 

 

(c)

Conduct of Indemnification Proceedings. Promptly after receipt by a Person (the
“Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 8(b), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; or (ii) in the reasonable judgment of counsel to
such Indemnified Person representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.
The Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not he unreasonably withheld,
but if settled with such consent, or if there be a

 



 


--------------------------------------------------------------------------------



12

 

 

final judgment for the plaintiff, the Company shall indemnify and hold harmless
such Indemnified Person from and against any loss or liability (to the extent
stated above) by reason of such settlement or judgment. Without the prior
written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

 

9.

Miscellaneous:

 

 

(a)

Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investor, as applicable,
provided, however, that an investor may assign its rights and delegate its
duties hereunder in whole or in part to an Affiliate or to a third party
acquiring the Notes in a private transaction without the prior written consent
of the Company, after notice duly given by such Investor to the Company. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement;

 

 

(b)

Counterparts: Faxes. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed via
facsimile, which shall be deemed an original;

 

 

(c)

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement;

 

 

(d)

Notices. Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex or telecopier, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given

 



 


--------------------------------------------------------------------------------



13

 

 

one business day after delivery to such carrier. All notices shall be addressed
to the party to be notified at the address as follows, or at such other address
as such party may designate by ten days’ advance written notice to the other
party:

 

If to the Company:

 

Arkanova Energy Corporation

Suite 300

21 Waterway Avenue

The Woodlands TX 77381 Fax: 281-363-2788

Attention: President

 

If to the Investor:

 

To the Address for Notice as provided on the signature page hereof.

 

 

(e)

Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings;

 

 

(f)

Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this Paragraph shall be binding upon each holder of
any Notes purchased under this Agreement at the time outstanding, each future
holder of all such Notes, and the Company;

 

 

(g)

Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investor without the prior consent of the Company (in the case of a
release or announcement by the Investor) or the Investor (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or

 



 


--------------------------------------------------------------------------------



14

 

 

the Investor, as the case may be, shall allow the Investor or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance;

 

 

(h)

Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect;

 

 

(i)

Entire Agreement. This Agreement, including the exhibits and any disclosure
schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof;

 

 

(j)

Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained;

 

 

(k)

Governing Law: Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Texas without regard to the choice of law principles thereof. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the Courts
of the State of Texas for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO

 



 


--------------------------------------------------------------------------------



15

 

 

THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

 



 


--------------------------------------------------------------------------------



16

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

ARKANOVA ENERGY CORPORATION

 

 

Per:

/s/ Pierre Mulacek

 

Pierre Mulacek, President & CEO

 

 

GLOBAL PROJECT FINANCE AG

 

 

By:

/s/ Christian Russenberger

 

Christian Russenberger

 

Principal Amount of Note purchased: USD $600,000.00

 

ADDRESS FOR NOTICE

 

 

 

 

GLOBAL PROJECT FINANCE AG

 

Tuerlacherweg 40

 

Sarnen, Switzerland, CH-6060

 

Attention: Christian Russenberger

 

Tel: 011 41 44 680 44 66

 

Fax: 011 41 44 680 44 77

 

 

DELIVERY INSTRUCTIONS

(if different from above)

 

C/o: _____________________________________________________

Street: ___________________________________________________

City/State/Zip: _____________________________________________

Attention: ________________________________________________

Tel: _____________________________________________________

 

 



 


--------------------------------------------------------------------------------



 

 

Exhibit A

 

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

USD $            600,000

ARKANOVA ENERGY CORPORATION

10% PROMISSORY NOTE

 

FOR VALUE RECEIVED, Arkanova Energy Corporation, a corporation organized and
existing under the laws of the State of Nevada (the “Company”), promises to pay
to

GLOBAL PROJECT FINANCE AG of Tuerlacherweg 40, Sarnen, Switzerland, CH-6060, the
registered holder hereof (the “Holder”), the principal sum of

SIX HUNDRED THOUSAND ($600,000.00) United States Dollars on the Maturity Date
(as defined below) and to pay interest on the principal sum outstanding from
time to time in arrears at the rate of 10.0 % per annum (computed on the basis
of the actual number of days elapsed and a year of 365 days), accruing from the
date of initial issuance of this Note (the “Issue Date”), until payment in full
of the principal sum has been made or duly provided for (whether before or after
the Maturity Date).

 

This Note is being issued pursuant to the terms of a Purchase Agreement, dated
as of the date hereof (the “Note Purchase Agreement”), to which the Company and
the Holder (or the Holder’s predecessor in interest) are parties. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Note Purchase Agreement.

 

This Note is subject to the following additional provisions:

 

1.                Maturity Date. The term “Maturity Date” means the date
occurring at any time after July 31, 2007 upon which the Holder demands payment
of this Note in writing.

 



 


--------------------------------------------------------------------------------



2

 

 

 

2.                Prepayment Provisions. This Note may be prepaid in whole or in
part at any time prior to the Maturity Date, without penalty. Any payment shall
be applied as provided in Section 3. The Company further agrees that in the
event that the Company does a subsequent debt or equity financing for United
States Five Million and 00/100 Dollars (USD $5,000,000.00) or greater before the
Maturity Date, the Company will repay the Note plus accrued interest from the
proceeds of that financing.

 

3.                Application of Payments. Any payment made on account of the
Note shall be applied in the following order of priority: (i) first, to accrued
interest through and including the date of payment, and then (ii) to principal
of this Note.

 

4.                Default. The Company shall be in default hereunder if any
payment is not made in a timely manner, or within five days thereafter.

 

5.                Manner of Payments. All payments contemplated hereby to be
made “in cash” shall be made in immediately available good funds of United
States of America currency by wire transfer to an account designated in writing
by the Holder to the Company (which account may be changed by notice similarly
given). For purposes of this Note, the phrase “date of payment” means the date
good funds are received in the account designated by the notice which is then
currently effective.

 

6.                No Impairment; Direct Obligation. Subject to the terms of the
Note Purchase Agreement, no provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the coin or currency, as herein prescribed. This Note is a direct obligation of
the Company.

 

7.                Limited Recourse. No recourse shall be had for the payment of
the principal of, or the interest on, this Note, or for any claim based hereon,
or otherwise in respect hereof, against any incorporator, shareholder, officer
or director, as such, past, present or future, of the Company or any successor
corporation, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise, all such liability
being, by the acceptance hereof and as part of the consideration for the issue
hereof, expressly waived and released.

 

8.                Restrictions on Resale. The Holder of the Note, by acceptance
hereof, agrees that this Note is being acquired for investment and that such
Holder will not offer, sell or otherwise dispose of this Note except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended, or any applicable state blue sky or foreign laws or similar
laws relating to the sale of securities.

 

9.                Notices. Any notice given by any party to the other with
respect to this Note shall be given in the manner contemplated by the Note
Purchase Agreement in the Section entitled “Notices.”

 

 



 


--------------------------------------------------------------------------------



3

 

 

10.             Applicable Laws. This Note shall be governed by and construed in
accordance with the laws of the State of Texas. Each of the parties consents to
the exclusive jurisdiction of the Courts of the State of Texas in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the Company shall reimburse the Holder for
any reasonable legal fees and disbursements incurred by the Holder in
enforcement of or protection of any of its rights under any of this Note.

 

11.             Jury Trial Waiver. The Company and the Holder hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out of or in
connection with this Note.

 

12.             Events of Default. The following shall constitute an “Event of
Default”:

 

 

(a)

Default in Payment. The Company shall default in the payment of principal or
interest on this Note or any other amount due; or

 

 

(b)

Breach of Representation or Warranty. Any of the representations or warranties
made by the Company herein, in the Note Purchase Agreement or any of the other
Transaction Agreements shall be false or misleading in any material respect at
the time made; or

 

 

(c)

Assignment for Creditors. The Company shall (1) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; or (2) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; or

 

 

(d)

Appointment of Trustee. A trustee, liquidator or receiver shall be appointed for
the Company or for a substantial part of its property or business without its
consent; or

 

 

(e)

Court Control. Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

 

(f)

Bankruptcy Proceedings. Bankruptcy, reorganization, insolvency or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Company.

 

If an Event of Default shall have occurred, then, or at any time thereafter, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent

 



 


--------------------------------------------------------------------------------



4

 

 

default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Note immediately due and payable (and the Maturity Date
shall be accelerated accordingly), without presentment, demand, protest or
notice of any kinds, all of which are hereby expressly waived, anything herein
or in any note or other instruments contained to the contrary notwithstanding,
and interest shall accrue on the total amount due (the “Default Amount”) on the
date of the Event of Default (the “Default Date”) at the rate of 16% per annum
or the maximum rate allowed by law, whichever is lower, from the Default Date
until the date payment is made, and the Holder may immediately enforce any and
all of the Holder’s rights and remedies provided herein or any other rights or
remedies afforded by law.

 

13.               Covenants of the Company. The Company covenants and agrees
that, so long as any principal of, or interest on, this Note shall remain
unpaid, unless the Holder shall otherwise consent in writing, it will comply
with the following terms:

 

 

(a)

Reporting Requirements. The Company will furnish to the Holder or make publicly
available:

 

 

(i)

as soon as possible, and in any event within ten (10) days after obtaining
knowledge of the occurrence of (A) an Event of Default, (B) an event which, with
the giving of notice or the lapse of time or both, would constitute an Event of
Default, or (C) a material adverse change in the condition or operations,
financial or otherwise, of the Company, taken as whole, the written statement of
the Chief Executive Officer or the Chief Financial Officer of the Company,
setting forth the details of such Event of Default, event or material adverse
change;

 

 

(ii)

promptly after the commencement thereof, notice of each action, suit or
proceeding before any court or other governmental authority or other regulatory
body or any arbitrator as to which there is a reasonable possibility of a
determination that would (A) materially impact the ability of the Company to
conduct its business, (B) materially and adversely affect the business,
operations or financial condition of the Company, or (C) impair the validity or
enforceability of the Note or the ability of the Company to perform their
obligations under the Note.

 

 

(b)

Compliance with Laws. The Company will comply, in all material respects with all
applicable laws, rules, regulations and orders, except to the extent that
noncompliance would not have a Material Adverse Effect upon the business,
operations or financial condition of the Company taken as a whole.

 

 

(c)

Preservation of Existence. The Company will maintain and preserve its existence.

 



 


--------------------------------------------------------------------------------



5

 

 

 

 

(d)

Maintenance of Properties. The Company will maintain and preserve, all of its
material properties which are necessary in the proper conduct of its business in
good working order and condition, ordinary wear and tear excepted, and comply,
at all times with the provisions of all material leases to which it is a party
as lessee or under which it occupies property, so as to prevent any material
forfeiture or material loss thereof thereunder.

 

 

(e)

Maintenance of Insurance. The Company will maintain, with responsible and
reputable insurers, insurance with respect to its properties and business, in
such amounts and covering such risks, as is carried generally in accordance with
sound business practice by companies in similar businesses in the same
localities in which the Company is situated.

 

 

(f)

Keeping of Records and Books of Account. The Company will keep adequate records
and books of account, with complete entries made in accordance with generally
accepted accounting principles, reflecting all of its financial and other
business transactions.

 

14.             Qualification. In the event for any reason, any payment by or
act of the Company or the Holder shall result in payment of interest which would
exceed the limit authorized by or be in violation of the law of the jurisdiction
applicable to this Note, then ipso facto the obligation of the Company to pay
interest or perform such act or requirement shall be reduced to the limit
authorized under such law, so that in no event shall the Company be obligated to
pay any such interest, perform any such act or be bound by any requirement which
would result in the payment of interest in excess of the limit so authorized. In
the event any payment by or act of the Company shall result in the extraction of
a rate of interest in excess of a sum which is lawfully collectible as interest,
then such amount (to the extent of such excess not returned to the Company)
shall, without further agreement or notice between or by the Company or the
Holder, be deemed applied to the payment of principal, if any, hereunder
immediately upon receipt of such excess funds by the Holder, with the same force
and effect as though the Company had specifically designated such sums to be so
applied to principal and the Holder had agreed to accept such sums as an
interest-free prepayment of this Note. If any part of such excess remains after
the principal has been paid in full, whether by the provisions of the preceding
sentences of this Section or otherwise, such excess shall be deemed to be an
interest-free loan from the Company to the Holder, which loan shall be payable
immediately upon demand by the Company. The provisions of this Section shall
control every other provision of this Note.

 

[Remainder of page intentionally left blank.]

 



 


--------------------------------------------------------------------------------



6

 

 



IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized this 15th day of June, 2007.

 

 

ARKANOVA ENERGY CORPORATION

 

 

Per:

Pierre Mulacek

President & CEO

 

 



 


--------------------------------------------------------------------------------



 

 

Exhibit B

 

WIRE INSTRUCTIONS

 

 

Pay Through:

 

Wachovia Bank, N.A., New York

SWIFT Code:

 

PNBPUS3NNYC

Fedwire ABA #:

 

026005092

 

 

 

Beneficiary Bank:

 

Bank of Montreal

Vancouver Main Office
First Bank Tower
595 Burrard Street

Vancouver B.C.
Canada V7X 1L7
Attention Michelle McCrorie

Tel: 604-665-7374

SWIFT Code:

 

BOFMCAM2

 

 

 

Beneficiary:

 

Arkanova Energy Corporation

Account Number:

 

0004 4629 504

 

 

 

CW1191347.2

 

 

 